Citation Nr: 1124538	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  08-15 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for low back pain.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1969 to April 1972.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's claims for service connection for low back pain and right ear hearing loss.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his May 2008 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge at the RO.  In accordance with his request, a Travel Board hearing was scheduled for January 11, 2011.  The Veteran failed to report for this hearing.  However, in May 2010 the Veteran retained new counsel to represent him before the Board.  See the May 2010 VA Form 21-22a.  At around the same time, the Veteran's representative requested a copy of the Veteran's claims file.  The record indicates that the claims file was sent in September 2010.  However, in January 2011, the Veteran and his representative indicated that the Veteran's representative had not received the Veteran's claims file and requested that the Veteran's hearing be rescheduled after the Veteran's representative had an opportunity to review the Veteran's claims file.  In June 2011, VA sent the Veteran's representative a copy of the claims file.  

As such, the Veteran's representative requested time to provide a review of the claims file, and appears not to have had an opportunity to review the Veteran's file prior to his hearing.  Therefore, the Veteran must be scheduled for a Travel Board hearing, and notified of the time and place of the scheduled hearing.  Because such hearings are scheduled by the RO, see 38 C.F.R. § 20.704(a) (2010), the Board is remanding the case for that purpose.

Accordingly, the case is REMANDED for the following action:

1.	The RO shall schedule the Veteran for a Travel Board hearing before a Veterans Law Judge, with appropriate notification to the Veteran and his representative.  A copy of the notice provided to the Veteran of the scheduling of the hearing should be placed in the record.

2.	After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


